Citation Nr: 1001960	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-28 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1967 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, which denied service connection for hypertension, 
COPD, and bronchitis.   

In October 2009 the Veteran testified before the undersigned 
at a travel board hearing held at the RO.  A transcript has 
been incorporated into the record.  After the hearing the 
Veteran submitted more evidence for consideration, 
accompanied by a signed waiver of RO review. 

The Board notes that in the comment section of the August 
2009 substantive appeal, the Veteran appears to raise the 
issue of service connection for hay fever and his allergies 
and articulates the theory that his service aggravated his 
allergies.  See also March 1987 rating decision.  The Board 
directs the RO's attention to this statement for any action 
deemed appropriate.    

The issues of service connection for hypertension, COPD, and 
bronchitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  An unappealed March 1987 rating decision denied a claim 
of entitlement to service connection for chronic bronchitis.

2.  The evidence added to the record since March 1987 is not 
cumulative or redundant; and by itself or in connection with 
the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claim 
for service connection for bronchitis.


CONCLUSIONS OF LAW

1.  The March 1987 rating decision which denied the Veteran's 
claim of entitlement to service connection for chronic 
bronchitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  The evidence received since the time of the March 1987 
rating decision, denying service connection for bronchitis, 
is new and material, and the claim for service connection for 
bronchitis is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

In September 1986, the Veteran submitted a claim seeking 
service connection for hay fever, allergies, and bronchitis.  
In March 1987 the RO denied the claim, noting the chronic 
bronchitis had not been demonstrated.  The Veteran did not 
appeal.  In April 2009, the Veteran submitted a claim seeking 
service connection for COPD and hypertension.  Following the 
RO's April 2009 notice letter which informed the Veteran that 
it considered his COPD to have been claimed earlier as 
bronchitis, the Veteran's representative submitted another 
letter listing bronchitis as one of the now three claimed 
disorders, along with COPD and hypertension.  In June 2009, 
the RO denied the claim, after opening the claim and 
considering the merits, noting the evidence of record did not 
show the condition was incurred or aggravated by service.  
The Veteran appealed and this rating decision is now before 
the Board.  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
38 U.S.C.A. § 5108.  

While it appears that the RO addressed the service connection 
claim for bronchitis on the merits, the preliminary question 
of whether any previously denied claim should be reopened is 
a jurisdictional matter that must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. 
Brown, 83 F.3d 130 (Fed. Cir. 1996); Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.  

With respect to applications to reopen filed on or after 
August 29, 2001, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the Veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

Discussion

The evidence of record at the time of the March 1987 rating 
decision denying the Veteran's claim of entitlement to 
service connection for bronchitis consisted of the Veteran's 
service treatment records, 1973 through 1976 private 
treatment records from the medical clinic of the Veteran's 
then employer ("K"), and a June 1986 VA Agent Orange 
registry examination report.    

Since the March 1987 RO rating decision, the evidence 
consists of a December 1985 Reports of Physical Examination 
and of Medical History for the Veteran's employment with the 
Department of the Air Force; a duplicate copy of the 
Veteran's April 1970 Report of Physical Examination, prepared 
for separation from service; a July 1970 report of physical 
examination for the Veteran's employer "K"; an April 2009 
opinion from a private physician, Dr. H; statements from the 
Veteran; copies of health articles and announcements 
downloaded from the internet; and copies of private treatment 
records, dated from 1986 to August 1999, from the Veteran's 
then employer's occupational health clinic.                

The above listed April 2009 private physician's letter gave 
an opinion that the Veteran's bronchitis was at least as 
likely as not a problem that began in his military service.  
The private physician stated he reached the opinion after 
reviewing the Veteran's service treatment records.  This 
physician's opinion is evidence not previously before agency 
decision makers and is not cumulative or redundant of 
evidence associated with the claims file at the time of the 
March 1987 RO rating decision.  As such, this evidence is 
"new" as contemplated under 38 C.F.R. § 3.156(a).  
Furthermore, because this evidence suggests that a bronchitis 
disorder may have originated in service, the private 
physician's opinion statement is evidence that relates to an 
unestablished fact necessary to substantiate the claim and is 
found to raise a reasonable possibility of substantiating the 
claim.  For these reasons, the Board finds that the criteria 
under 38 C.F.R. § 3.156(a) have been satisfied, and the 
Veteran's claim of entitlement to service connection for 
bronchitis is reopened.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the limited issue on appeal in this case, 
there is no need for additional development or notice.  The 
Veteran is not prejudiced by the Board's appellate review.


ORDER

New and material evidence having been received, the claim for 
service connection for bronchitis is reopened.  The appeal is 
granted to this extent only.


REMAND

The only evidence in the claims file, other than the 
Veteran's October 2009 testimony, that he has been diagnosed 
with hypertension, COPD, and bronchitis is the April 2009 
private physician's opinion letter.  This letter, as 
discussed above, gave the private physician's opinion that 
the three conditions on appeal at least as likely as not 
began during the Veteran's military service.  The Veteran 
should be contacted and the RO should obtain any treatment 
records from this physician.  As well, the Veteran submitted 
treatment reports from his Air Force employer's occupational 
health clinic.  These reports date from 1986 to 1999 and 
contain multiple references to blood pressure readings.  It 
is not clear from the submission whether these constitute all 
of the treatment reports from this clinic.  These private 
records should be obtained as well. 

Additionally, in light of receipt of the 2009 private 
physician's opinion, a VA examination is needed to ascertain 
the etiology of the Veteran's disorders.  See generally, 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his hypertension, COPD, and bronchitis 
conditions, including any private 
treatment records from Dr. Hamp, West 
Jordan, Utah, as well as from the 
occupational health clinic, Hill Air Force 
Base, Utah, or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on his behalf.  

Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.

2.  Arrange for the Veteran to undergo 
appropriate VA examinations to ascertain 
the current nature and etiology of his 
hypertension, COPD, and bronchitis.  The 
claims folder should be made available for 
review in connection with the 
examination(s).  The examiner(s) should 
opine as to whether any of the Veteran's 
disorders are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the Veteran's military service.

A complete rationale for all conclusions 
reached should be provided with reference 
to the April 2009 private medical 
statement.

3.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, provide the Veteran 
a supplemental statement of the case 
(SSOC), to include consideration of all 
evidence received since the most recent 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


